Citation Nr: 1140981	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1975.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.  Subsequently, he submitted additional evidence also with waivers of initial RO consideration.

In a September 2009 decision, the Board found sufficient evidence to reopen the claim of service connection for low back strain and remanded the matter for an orthopedic examination.

In a June 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for low back strain and he appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Appellant, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR) in June 2011.  In a June 2011 Order, the Court granted the motion, vacated the June 2010 Board decision, and remanded the case to the Board for further appellate review, including a new VA medical examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The June 2011 Joint Motion for Remand (JMR) found the October 2009 VA medical examination to be inadequate because the examiner did not consider relevant medical evidence, including two additional back complaints documented in the Veteran's service treatment records, or his complaints of continuity of pain.  Specifically, this JMR highlighted complaints of lumbar muscle strain in July 1974 and complaints of back pain in January 1975.  A review of the claims file confirms that these complaints are indeed reflected in the service treatment records.  The October 2009 VA examiner concluded that there was no relationship between any current back disorder and service due to a "lack of documentation of reasonably sequential complaints."  He further stated that there was no evidence of any continuity of medical treatment.  However, the aforementioned in-service complaints appear directly contrary to that finding.  Therefore, because the VA examiner did not address the additional in-service complaints, the examination is deemed inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and etiology of any low back disorder found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all low back disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include the June 1974 diving injury.  The examiner must also specifically comment on the July 1974 treatment for lumbar muscle strain and the January 1975 treatment for back pain noted in the service treatment records.  The examiner is also asked to address the lay evidence of record with respect to continued symptomatology, to include the Veteran's February 2009 hearing testimony in which he reported having back pain ever since the June 1974 in-service diving injury. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  After the above development is completed, readjudicate the claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

